Citation Nr: 1526042	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from September 1969 to May 1971 and had additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A record of assignments in the claims folder shows that the Veteran had periods of reserve duty until 1995.  The only reserve service treatment records currently in evidence are the reports of four quadrennial examinations, dated between 1980 and 1992.  It is not clear whether there are additional reserve treatment records still outstanding.  On remand, the AMC/ RO should attempt to obtain any outstanding treatment records from the Veteran's reserve service and associate them with the record.  

The quadrennial examinations from the Veteran's period of reserve service reflect that audiograms were performed in August 1980, July 1984, August 1998 and October 1992.  The audiograms show shifts in audiometric measurements bilaterally.  The Veteran had VA audiological examinations in June 2010 and January 2013.  The opinions obtained only addressed the Veteran's period of active duty service from September 1969 to May 1971.  The June 2010 and January 2013 examinations did not discuss the audiograms performed during the Veteran's reserve service.  A remand is warranted to obtain an addendum opinion addressing those records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate agencies, including the NPRC, the Army Reserve Personnel Center and the Records Management Center (RMC), to request the Veteran's complete service treatment records for his service in the Army Reserve.

2.  The RO/AMC should return the case to the January 2013 VA examiner for a supplemental opinion.  The audiologist should review all of the service treatment records, including reserve service treatment records.  The examiner should address the following:   

A.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral hearing loss had its onset in or was otherwise incurred in service, to include any period of active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA). 

B.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its onset in or was otherwise incurred in service, to include any period of active duty, ACDUTRA, or INACDUTRA.

In providing the requested opinions, the examiner must consider the Veteran's noise exposures during service as a truck driver and engineer.  

The examiner should also discuss the audiograms completed during his reserve service, which show shifts in audiometric thresholds for both ears.  

The examiner should provide a detailed rationale for the stated opinions.  If any opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided.  

3.  If the audiologist who performed the January 2013 VA examination is not available to provide an addendum opinion, the opinion should be obtained from another qualified audiologist.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




